DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/6/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 6 and 14 are objected to because of the following informalities:  The claims state, in part, “configured to engage with the retain the lens” and should state “configured to engage with and retain the lens” (emphasis added).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tremaine et al., US 2018/0306413 (hereinafter Tremaine) in view of Cheng, CN 206655414 (hereinafter Cheng).
Regarding claim 1, Tremaine teaches a lighting fixture (Figure 2), comprising: a channel (12) having a bottom portion (shown), a pair of side portions extending from the bottom 5portion (shown), and an opening formed between the side portions opposite the bottom portion (shown); a lighting element disposed within the channel (18); and a lens (20 and 22) at 
However, in the same field of endeavor of elongate lighting devices, Cheng teaches the channel of the lighting fixture is configured for disposition within a groove that encloses at least the bottom portion, and at least a portion of the pair of side portions; and 10wherein the channel of the lighting fixture is configured for attachment to the groove (Figure 1, channel 2 is configured in groove of railing 4 which encloses sides and bottom of channel).  Further, it was well known to those of ordinary skill in the art at the time of filing that a lighted stair railing would provide necessary safety measures to ensure appropriate visibility for users to avoid a misstep.  Further, it would have been obvious for one of ordinary skill in the art at the time of filing to provide the Tremaine lighting device in the stair rail of Cheng, because the Tremaine lighting device is the same shape and has the same functionality of the Cheng device and would have been an obvious substitute.
Regarding claim 2, Tremaine and Cheng teach the invention as explained above and Cheng further teaches the groove is disposed within a hand railing (Abstract).  It would have been obvious to combine the teachings for the reasons set forth above regarding claim 1.
Regarding claim 3, Tremaine and Cheng teach the invention as explained above and Tremaine further teaches the lighting fixture further comprises a mounting tray disposed within the channel and configured to retain the lighting element positioned thereon (Figure 2, tray on which lights 18 are formed).
Regarding claim 4, Tremaine and Cheng teach the invention as explained above and Tremaine further teaches the lens is made from a flexible 20material ([0010]).
Regarding claim 5, Tremaine and Cheng teach the invention as explained above and Tremaine further teaches one or more furrows extending at least partially along at least one of the pair of side portions of the channel (Figure 2, furrows shown but not labeled).

Regarding claim 7, Tremaine and Cheng teach the invention as explained above and Tremaine further teaches one or more sets of 30extensions extending from each side of the pair of sides (Figure 2, extensions are convex portions of furrows in sides of channel), wherein each of the one or more sets of extensions is configured to support a mounting tray disposed within the channel (id at Figure 2).
Regarding claim 8, Tremaine and Cheng teach the invention as explained above and Tremaine further teaches the mounting tray is configured to retain the lighting element thereon (mounting tray for lights 18), and wherein a wire way (Figure 21) is formed in the channel between the mounting tray and the bottom of the channel.
Regarding claims 9 and 10, Tremaine and Cheng teach the invention as explained above and Cheng further teaches the lighting fixture is configured for attachment to the groove through the use of one or more fasteners (screw in Figure 1) or mounting brackets (although not shown, it would have been an obvious matter of design choice to provide a mounting bracket instead of a fastener as an obvious substitute (see for example Tremaine [0123] discussing outer mounting clip edge for mounting bracket).  It would have been obvious to combine the teachings for the reasons set forth above regarding claim 1.
Regarding claims 11 and 12, Tremaine and Cheng teach the invention as explained above and Cheng further teaches the one or more mounting brackets are secured to the channel through the use of one or more fasteners (Figure 1, screw not labeled) and the one or more mounting brackets are configured for engagement with one or more endcaps affixed to the channel (an obvious matter of design choice based on the combined teaching….Figure 3 of Cheng, for example, endcap 9).  It would have been obvious to combine the references for the reasons set forth above regarding claim 1.

Regarding claim 14, Tremaine and Cheng teach the invention as explained above and Tremaine further teaches  the lens is made from a flexible material, and the one or more furrows are configured to engage with the retain the lens in the channel ([0010] and Figure 2, lens 20 and related furrow on channel).
Regarding claim 15, Tremaine and Cheng teach the invention as explained above and Tremaine further teaches the channel comprises one or more longitudinal grooves positioned on an exterior area of at least one of the pair of side portions (Figure 17, groove 431).
Regarding claim 16, Tremaine and Cheng teach the invention as explained above and further it is the position of the examiner that it would have been an obvious matter of design choice to round the corners of the channel as opposed to providing square corners, if, for example, one might desire a rotatable light source within the railing.
Regarding claim 17, Tremaine and Cheng teach the invention as explained above and Tremaine further teaches the lighting element is disposed on one of the side portions (Figure 45, lighting element may be placed on side portion or bottom portion).
Regarding claims 18-20, Tremaine and Cheng teach the invention as explained above and Tremaine further teaches wherein the channel is comprised of a flexible 5material ([0004]), the channel is comprised of a plastic ([0107]) and the lighting element is flexible ([0004]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY-ELLEN BOWMAN whose telephone number is (571)270-5383.  The examiner can normally be reached on Monday-Thursday; 7:00 am-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARY ELLEN BOWMAN
Examiner
Art Unit 2875



/MARY ELLEN BOWMAN/Primary Examiner, Art Unit 2875